                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 20-cv-01983-RM-NRN

WILLIAM POWELL, individually and on behalf of all others similarly situated,

       Plaintiff,

v.

THE KROGER COMPANY; and
DILLON COMPANIES, LLC a/k/a KING SOOPERS, INC. d/b/a KING SOOPERS/CITY
MARKET,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on the parties’ Joint Motion to Transfer Action to the

Southern District of Ohio (ECF No. 82), filed pursuant to 28 U.S.C. §1404(a). Under 28 U.S.C.

§ 1404(a), courts may transfer an action “[f]or the convenience of parties and witnesses, [and] in

the interest of justice, ... to any other district or division where it might have been brought or…to

which all parties have consented.” In considering whether to transfer, courts may weigh the

following discretionary factors.

       the plaintiff’s choice of forum; the accessibility of witnesses and other sources of
       proof, including the availability of compulsory process to insure attendance of
       witnesses; the cost of making the necessary proof; questions as to the
       enforceability of a judgment if one is obtained; relative advantages and obstacles
       to a fair trial; difficulties that may arise from congested dockets; the possibility of
       the existence of questions arising in the area of conflict of laws; the advantage of
       having a local court determine questions of local law; and…all other
       considerations of a practical nature that make a trial easy, expeditious and
       economical.
Emps. Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1167 (10th Cir. 2010) (quoting

Chrysler Credit Corp. v. Country Chrysler, Inc., 928 F.2d 1509, 1516 (10th Cir.1991)).

The parties jointly request a transfer of this putative class and collective action under the Fair

Labor Standards Act and Colorado law to the Southern District of Ohio. They assert the relevant

factors weigh in favor of a transfer. After considering all relevant factors, the Court agrees.

       This action at least as against Defendant Kroger could have been brought in the Southern

District of Ohio because Kroger is an Ohio corporation whose headquarters are located in

Cincinnati, Ohio. Regardless, all parties have consented to the Southern District of Ohio. It is

also the district in which four other similar cases are pending, including the first filed action. See

Mullins v. The Kroger Company, et al., No. 1:19-cv-00964-MRB (S.D. Ohio); Wilson v. The

Kroger Company, et al., No. 1:20-cv-00936-MRB (S.D. Ohio); Levi v. The Kroger Company, et

al., No. 1:21-cv-00042-MRB (S.D. Ohio); and Schell, et al v. The Kroger Company, No. 1:21-

cv-00103-MRB (S.D. Ohio). Those cases are all pending before Judge Michael R. Barrett. In

addition, the parties are actively attempting a global settlement of all five cases and, should that

prove unsuccessful, represent they may seek to consolidate all five actions. Co-counsel for the

plaintiffs in the other four actions, along with counsel for Defendant in all five actions, are also

located in Ohio. Thus, considerations of convenience and interests of justice weigh in favor of

transferring this case. Although this case also includes claims involving Colorado law, the Court

finds, on balance, that any discretionary factors which may weigh against a transfer do not

outweigh those which weigh in favor of a transfer. Accordingly, it is ORDERED

       (1) That the Joint Motion to Transfer Action to the Southern District of Ohio (ECF No.

           82) is GRANTED; and


                                                  2
(2) That, pursuant to 28 U.S.C. §1404(a), this action shall be transferred to the United

   States District Court for the Southern District of Ohio where four related actions are

   proceeding before Judge Michael R. Barrett.

DATED this 21st day of May, 2021.

                                              BY THE COURT:



                                              ____________________________________
                                              RAYMOND P. MOORE
                                              United States District Judge




                                         3
